IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
TODD HAWKINS,
Plaintiff,
1:16CV778

Vv.

ANDREW SAUL,
Commissioner of Social Security, !

NY NY NY NY ON Ne oS OY

Defendant.
MEMORANDUM OPINION AND RECOMMENDATION
OF UNITED STATES MAGISTRATE JUDGE

This matter came before the Court on a limited remand from the Court of Appeals for
the Fourth Circuit to determine whether Plaintiffs Complaint was timely filed. Both parties
appeared at a hearing on August 15, 2019, with Plaintiff Todd Hawkins (“Plaintiff”) appearing
pro se, Lauren Donner Chait appearing telephonically on behalf of Defendant, and Joan Childs
of the United States Attorney’s Office appearing in person on behalf of Defendant.

Plaintiff filed a Complaint [Doc. #1] in this Coutt on June 24, 2016, seeking judicial
review of a final decision of the Commissioner of Social Security denying his claim for
Disability Insurance Benefits under Title II of the Social Security Act. Defendant subsequently
moved for dismissal of the Complaint on statute of limitations erounds. Noting that Plaintiff

did not file his Complaint until 175 days after the time for bringing the action expired, this

 

1 Andrew Saul became Commissioner of Social Secutity on June 17, 2019. Pursuant to Rule 25(d) of the Federal
Rules of Civil Procedure, Andrew Saul should be substituted for Nancy A. Berryhill as the Defendant in this
suit. No further action need be taken to continue this suit by reason of the last sentence of section 205(g) of
the Social Security Act, 42 U.S.C. § 405(g).
Court recommended dismissal of Plaintiffs claims. Plaintiff filed an Objection to the
Recommended Ruling, contending that he timely mailed the Complaint in December 2015.
In doing so, Plaintiff attached a mail receipt, with a tracking number that reflected mailing of
a package on December 30, 2015. However, the receipt failed to. show the address that the
package was sent to ot the name of the person who signed for the package, and the Court has
no recotd of receiving anything prior to receipt of the Complaint filed on June 24, 2016.
Nevertheless, given Plaintiff's pro se status and the nature of Plaintiffs contentions, the Court
ultimately stayed Defendant’s Motion to Dismiss to allow the parties to file cross motions for
judgement. The Court then considered whether Plaintiffs Complaint, had it been timely filed,
would merit remand of the ALJ’s decision. By Recommendation issued July 27, 2018 [Doc.
#30], the Court concluded that Plaintiffs claims did not merit remand, and this determination
was affirmed and adopted by the District Court on August 23, 2019 [Doc. #34, #35].

Plaintiff appealed this adverse decision to the Court of Appeals for the Fourth Circuit.
By Order issued on July 29, 2019, the Fourth Circuit remanded the case to this Court “for the
limited purpose of determining whether appellant’s complaint was timely filed.” Hawkins v.
Saul, No. 18-2110 (4th Cir. July 29, 2019). The Court set the case for a hearing on August 15,
2019.

At the heating, Plaintiff testified that he mailed his Complaint and Cover Sheet in
December 2015. Plaintiff testified that he used the address for the Clerk’s Office in
Greensboro. Plaintiff further testified that his receipt from the Postal Service shows that he

mailed a package on December 30, 2015, and Plaintiff submitted that receipt with his earlier
Objections [Doc. #15]. Although the receipt does not have a stteet addtess, it does reflect a
general destination of Greensboro. Plaintiff testified that a few months later, in May 2016,
when he had not heard anything from the Court, he contacted the Clerk’s Office and only
then learned that his Complaint had not been received. Plaintiff testified that he then made
another copy of the filing that he had mailed in December, and mailed it to the Court in June
2016. That filing was received by the Court and was filed on the docket on June 24, 2016.
The Complaint and Cover Sheet ate dated December 29, 2015. |

At the heating, the Court noted that questions still remained with respect to whether
the Complaint had been properly addressed and sent for filing in December 2015, since the
Coutt has no record that it was actually received, and Postal Service tracking information was
not ptovided. The Coutt noted the possibility of staying the matter and directing the Parties
to obtain any available tracking information from the Postal Service. However, the
Commissioner, through counsel, ultimately concluded that further inquiry on that point was
not necessaty because equitable tolling would cover the petiod from December 30, 2015
through June 24, 2016, when the Complaint was filed. In that regard, the Commissioner
agteed that in light of Plaintiffs testimony, and given the facts presented, equitable tolling
would be appropriate for that limited period of time. See 42 U.S.C. § 405(g) (noting that a
civil action must be “commenced within sixty days after the mailing [of notice of the
Commissionet’s decision] ot within such futher time as the Commissioner of Social Security
may allow’); 20 C.F.R. § 404.911 (providing examples of when the Commissioner would

extend a deadline); Bowen v. City of New York, 476 U.S. 467, 480 (1986) (noting that “the
Secretaty may grant an extension where a suit was not timely filed because of illness, accident,
destruction of recotds, of mistake”). In light of that determination, the statute of limitations
would be extended to June 24, 2016, and Plaintiff's Complaint would be timely filed.
Therefote, based on the Commissionet’s position as teflected at the hearing on August 15,
2019, which was based on the additional evidence and information presented at the hearing,
this Court will recommend that Plaintiff's June 24, 2016 Complaint be deemed timely filed.
The remainder of the Court’s July 27, 2018 Recommendation would not be affected.

IT IS THEREFORE RECOMMENDED that Plaintiff's June 24, 2016 Complaint be
deemed a timely-filed Complaint.

This the 16% day of August, 2019.

/s/ Joi Elizabeth. Peake
United States Magistrate Judge
